DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of amendments/arguments filed on 07/16/2021.
Claims 41-58 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 07/16/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 41, 48-50 and 57-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janiak et al. (US 2002/0060243) in view of Sintson et al. (US 6,045,039).
herein collecting}, from a mobile device {herein telecommunication device 14}, biometric information associated with an identification document {herein data card 18} (¶ 22+); receiving biometric information relating to a user of the mobile device (¶ 22-29+); determining whether there is a match between the biometric information associated with the identification document and the biometric information relating to the user of the mobile device (¶ 9, 29+). Janiak teaches that the occurrence of a match or non-match will allow device 112 to perform custom specific functionalities (see ¶ 29+).
Janiak fails to specifically teach generating at least an indication of the match between the biometric information associated with the identification document and the biometric information relating to the user of the mobile device.
Stinson et al. teaches cardless automated teller transaction, comprising generating at least an indication of the match between the biometric information associated with the identification document and the biometric information relating to the user of the mobile device (col.5, lines 25-46+; col.18, lines 50+).
In view of Stinson et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Janiak means of generating at least an indication of the match between the biometric information associated with the identification document and the biometric information relating to the user of the mobile device so as to provide a means for alerting either the user through a visual indication (such a green light/signal for accepting a match or a red light/signal for a mismatch) or the authority or personal management using any means of communication for data recording.    

Re Claims 49 and 58: Janiak as modified by Stinson et al. teaches a device, wherein the biometric information relating to the user of the mobile device is generated by the mobile device and received by an identification application {herein application 120} operating on the mobile device (¶ 22-29+).
Claims 42-46 and 51-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Janiak et al. (US 2002/0060243) as modified by Sintson et al. (US 6,045,039) as applied to claim 41 above, and further in view of Maskatiya et al. (US 2003/0006277).
The teachings of Janiak have been discussed above.
Janiak fails to specifically teach the biometric information associated with the identification document comprises face image data.
Maskatiya et al. teaches identity verification and enrollment system for self-service devices, wherein the biometric information associated with the identification document comprises face image data (¶ 22+), wherein the at least one personal identification document comprises at least one of a driver’s license or an identification card presented as proof of identification or age (¶ 22, 47-54+).
In view of teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Janiak that the biometric information associated with the identification document comprises face image data so as to enable a visual inspection for comparing the photographic image on the card/driver’s license with the actual facial image of the identification document for calculating/determining the authenticity of the identification and verifying the identity of the cardholder.    

Allowable Subject Matter
Claims 47 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach wherein determining whether there is a match between the biometric information associated with the identification document and the biometric information relating to the user of the mobile device comprises: determining that there is not a match between the biometric information associated with the identification document and the biometric information relating to the user of the mobile device, and wherein generating at least an indication of the match between the biometric information associated with the identification document and the biometric information relating to the user of the mobile device further comprises presenting at least one of a notification or an alert based on determining that there is not a match between the biometric information associated with the identification document and the biometric information relating to the user of the mobile device. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWYN LABAZE/Primary Examiner, Art Unit 2887